Citation Nr: 9927272	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-47 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, to include as secondary to service 
anxiety reaction, chronic with hypotension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel





INTRODUCTION

The veteran had active service from September 1945 to April 
1949 and from June 1951 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1996 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for arteriosclerotic 
heart disease, with hypertension, status post myocardial 
infarction and coronary bypass graft.


FINDING OF FACT

The claim for service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, to include as secondary to service 
anxiety reaction, chronic with hypotension is plausible.


CONCLUSION OF LAW

The claim for service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, to include as secondary to service 
anxiety reaction, chronic with hypotension is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for arteriosclerotic heart disease, with 
hypertension, status post myocardial infarction and coronary 
bypass graft.  He asserts that his current cardiovascular 
pathology first manifest itself as chest pains and abnormally 
low blood pressure, diagnosed at the time as hypotension.  He 
also asserts in his August 1996 notice of disagreement, that 
his cardiac disorder is secondary to his service connected 
anxiety reaction with hypotension although he apparently 
believes he is service connected for hypertension.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  Service medical 
records show treatment for recurrent complaints of chest pain 
in service, with dropping blood pressure and brachycardia 
noted in a clinical record of January 1968.  A diagnosis of 
partial hypotension was rendered in the January 1968 record, 
and shown to be manifested by recurrent lightheadedness, 
brachycardia and drop in blood pressure upon assuming an 
upright position.  He was also noted to be diagnosed with 
chronic anxiety in the January 1968 treatment note.  Private 
medical records show treatment in July 1989 for follow up on 
complaints of chest pain, with a history of an apparent 
myocardial infarction in January 1989.  The records also show 
recent treatment, including coronary artery bypass and heart 
catheterization for heart problems in November 1994, with a 
history of myocardial infarction given in 1967 and 1988.  A 
December 1994 treatment note diagnosed coronary 
arteriosclerotic heart disease with recurrent unstable angina 
pectoris.  To the extent that the medical evidence suggests 
the possibility that the veteran's hypotension, for which he 
is service connected, with brachycardia shown inservice, may 
be related to subsequent heart problems treated in 1994, and 
assuming the credibility of this evidence, the claim must be 
said to be plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim. 38 U.S.C.A. § 5107(a) (West 1991). 


ORDER

The claim for service connection for arteriosclerotic heart 
disease, with hypertension, status post myocardial infarction 
and coronary bypass graft, to include as secondary to service 
anxiety reaction, chronic with hypotension is well grounded, 
and to this extent, the appeal is allowed subjuect to the 
following remand.


REMAND

Initially, the Board notes that a large portion of the 
veteran's claim folder is not in proper status for appellate 
review.  Specifically, it is noted that the veteran's claims 
file contains a significant number of medical records showing 
cardiovascular treatment for a person other than the veteran.  
These records appear to comprise a large bulk of the private 
medical evidence in the claims file.  Neither the RO's nor 
the Board's review can be accomplished with the claims folder 
in its current state.  That situation must be rectified prior 
to returning the case to the Board for further appellate 
review.

A review of the claims file, including the rating decision 
issued in July 1996, suggests that the RO relied, in part, on 
these misfiled records in denying the veteran's claim.  Board 
policy directs that "[i]f it appears that mistaken reliance 
on a misfiled document may have materially affected the AOJ's 
determination in an issue on appeal, the staff counsel or 
Board member should consider remanding the case."  BVA 
Chairman's Memorandum 01-96-18 (May 3, 1996).  In order to 
ensure that this misfiled evidence has not compromised the 
veteran's claim, the Board believes that the RO should review 
the file without consideration of this evidence.  The RO 
should also remove the misfiled records from the veteran's 
claims folder and associate them with the proper claims 
folder, if appropriate.

The Board notes that this case was forwarded to the Board 
prior to completion of development of the issue.  
Specifically, the RO determined, in August 1996, that 
development of the veteran's claim was in order, and directed 
an examination for heart disease with hypertension, status 
post myocardial infarction and coronary bypass graft be 
conducted, to include a medical opinion, as to whether or not 
there is a causal relationship between heart disease with 
hypertension, status post myocardial infarction and coronary 
bypass graft, and the veteran's service connected condition 
of anxiety reaction with hypotension.  In September 1996, VA 
examinations for diseases of the heart and for hypertension 
were conducted, with a medical history apparently elicited 
from the veteran, rather than from review of the claims file.  
These examinations also did not include an opinion regarding 
the relationship between his current cardiovascular 
pathologies diagnosed, including hypertension, coronary 
artery disease, ischemic heart disease, shortness of breath, 
possible mild left ventricular dysfunction and chest pain, 
and service, to include any service connected anxiety and 
hypotension.  

In April 1998 the RO, having noted that the September 1996 VA 
examinations were conducted without the requested opinion, 
submitted a request to the VA medical center that the claims 
file, including the service medical records, be reviewed and 
that a medical opinion be furnished as to whether or not 
there is a causal relationship between the heart disease with 
hypertension status post myocardial infarction and coronary 
bypass graft and the veteran's service connected condition of 
anxiety reaction, chronic, with hypotension.  However, there 
is no evidence that such review and opinion ever took place, 
and in February 1999, a supplemental statement of the case 
was furnished, denying the claim as not well grounded.  In 
view of the foregoing, the Board finds that the development 
of this matter remains incomplete, and should be returned to 
the RO to obtain the previously requested medical opinion 
regarding the nature and etiology of the veteran's current 
cardiovascular disorder.

The Board also notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court has held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R.
§ 3.310(a) (1997), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
The RO should consider this guidance in readjudicating the 
veteran's claim.

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  In view of the foregoing, this case is 
REMANDED for the following:

1.  The RO should carefully review the 
entire claims file and remove those 
medical records pertaining to an 
individual other than the veteran, as 
previously identified and discussed.  
Such records should be associated with 
the proper claims folder.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for cardiac-
related problems, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).   

3. The veteran's claims folder should be 
made available to the appropriate 
examiner(s) for review.  After reviewing 
the claims folder, the examiner(s) should 
render an opinion as to any relationship 
between the veteran's current diagnoses, 
pertaining to his cardiovascular 
disabilities, and the findings and 
diagnoses reported in the service medical 
records, including his complaints of 
chest pain and blood pressure anomalies.  
If any cardiovascular disabilities are 
not found to be related to service on a 
direct basis, the examiner(s) should also 
render an opinion regarding whether any 
current cardiovascular disabilities, are 
at least as likely as not, causally 
related to the service connected anxiety 
and hypotension, or whether such 
disabilities are unrelated to any service 
connected disability.  If the current 
cardiovascular disabilities are not 
causally related to the service-connected 
anxiety reaction with hypotension, the 
examiner(s) should render an opinion as 
to whether or not the service-connected 
anxiety reaction aggravates the current 
cardiovascular disabilities and, if so, 
to what extent.  Only if the examiner 
deems it necessary, should an examination 
should be scheduled.

4.  If the VA examiner(s) determines that 
a VA examination is warranted, the 
veteran should be notified of the 
scheduled examination in writing, and if 
the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998) 

6.  The RO should then adjudicate the 
issues of service connection for 
arteriosclerotic heart disease, with 
hypertension, status post myocardial 
infarction and coronary bypass graft, to 
include as being secondary to the service 
connected disability of chronic anxiety 
reaction and hypotension.  In 
readjudicating the claim as for secondary 
service connection, the RO should 
consider the guidance provided by the 
Court in Allen, supra, as set forth 
above.  If any determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 










